                                            Case 3:21-cv-01534-JD Document 9 Filed 03/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RAJ ABHYANKER,                                   Case No. 21-cv-01534-JD
                                   8                  Plaintiff,
                                                                                         SUA SPONTE JUDICIAL REFERRAL
                                   9            v.                                       TO DETERMINE WHETHER CASES
                                                                                         ARE RELATED
                                  10    NEXTDOOR, INC., et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), this case is referred to the Honorable Edward M.

                                  14   Chen to determine whether it is related to Nextdoor.com, Inc. v. Abhyanker, Case No. 12-cv-

                                  15   05667-EMC.

                                  16          IT IS SO ORDERED.

                                  17   Dated: March 8, 2021

                                  18

                                  19
                                                                                                  JAMES DONATO
                                  20                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
